Dear Mr. Hughes:
This offices is in receipt of your opinion request wherein you ask if a sitting member of the Board of Commissioners of the West Feliciana Parish Hospital Service District may concurrently serve as an elected member of the West Feliciana Parish School Board. You indicate that the position as board member is a part-time position appointment by the West Feliciana Parish Police Jury, and that such Commission is responsible for the financial management of the West Feliciana Parish Hospital and its related activities.
The Louisiana dual officeholding and dual employment laws found in LSA-R.S. 42:61 et seq. provide in pertinent part as follows in LSA-R.S. 42:63D:
      D. No person holding an elective office in a political subdivision of this state shall at the same time hold another elective office or full-time appointive office in the government of this state or in the government of a political subdivision thereof. No such person shall hold at the same time employment in the government of this state, or in the same political subdivision in which he holds an elective office. In addition no sheriff, assessor, or clerk of court shall hold any office or employment under a parish governing authority or school board, nor shall any member of any parish governing authority or school board hold any office or employment with any sheriff, assessor, or clerk of court.
The definitions provided in R.S. 42:62(9) provide that the parish and school board are separate political subdivisions.
In accordance with the above-cited statutes, an elected school board member may continue to hold the appointive position as Board of Commissioners of the West Feliciana Parish Hospital Service District as long as such appointment continues to be held on a part-time basis.
We hope the foregoing sufficiently addresses your concerns. If our office may be of further assistance, please do not hesitate to contact us at your convenience.
Very truly yours,
                                RICHARD P. IEYOUB ATTORNEY GENERAL
                            By: ______________________________ J. RICHARD WILLIAMS Assistant Attorney General
RPI/JRW:bb